 




EXHIBIT 10.64
AMENDMENT
TO
THE DURIRON COMPANY, INC.
LONG-TERM INCENTIVE PLAN AS RESTATED NOVEMBER 1, 1993
1. Preamble. Commencing with 1993, The Duriron Company, Inc., predecessor to
Flowserve Corporation (“Flowserve”), established a Long-Term Incentive Plan as
restated November 1, 1993 (the “Plan”). The Plan was thereafter amended, in
particular by an Amendment No. 1 effective July 21, 1995, which permitted
participants to defer the receipt of cash Awards of Performance Units in the
form of deferred cash or in the form of shares (the former shares now consisting
of Flowserve shares). Shares and cash so deferred were credited to an account
under the Plan. Payment is to be made under Section X B of the Plan upon the
occurrence of specified events. Since such amendment, section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), has been enacted and has
become effective with respect to the Plan. The Plan will be amended in 2006 for
overall compliance with section 409A of the Code. In the interim, Question and
Answer 20 of Internal Revenue Service Notice 2005-1 permits distribution of
certain amounts without respect to the otherwise applicable limitations of
section 409A. By this amendment, Flowserve intends to accomplish amendment of
the Plan to provide for such distributions. Section VIII of the Plan permits the
Board of Directors of Flowserve to amend the Plan.
2. Amendment. Pursuant to Section VIII of the Plan, the Plan is hereby amended
by adding the following Section X F(v) to the Plan, to follow Section X F(iv):
     “(v) 2005 Distribution. Notwithstanding anything to the contrary in this
Plan, the entire amount credited to the unsecured Deferred Cash Performance Unit
Awards account and all Deferred Shares of former employee Participant William
Jordan, and the entire amount credited to the unsecured Deferred Cash
Performance Unit Awards account of current employee Participant Ronald F. Shuff,
will be distributed in full in lump sums to William Jordan and Ronald F. Shuff,
respectively, prior to December 31, 2005. Such distributions will be includible
in the reportable taxable income of such Participants for taxable year 2005.
These distributions are in accordance with Question and Answer 20 of Internal
Revenue Service Notice 2005-1, and shall terminate the participation of such
former employee Participant William Jordan in the Plan, and shall terminate such
prior cash deferrals of Participant Ronald F. Shuff under the Plan. Such
distributions shall be made in kind and in cash, as applicable.”
3. Effect of Amendment. Except as amended by this Amendment to The Duriron
Company, Inc., Long-Term Incentive Plan as Restated November 1, 1993, the Plan,
as heretofore amended, shall remain in full force and effect.

                  FLOWSERVE CORPORATION
 
           
 
  By:       Pension and Investment Committee            
 
      By:   /s/ Mark A. Blinn, Member
 
           
Executed December 14, 2005
           

 